719 S.E.2d 36 (2011)
STATE of North Carolina
v.
Anthony TOWNSEND.
No. 458P11.
Supreme Court of North Carolina.
December 8, 2011.
Anita LeVeaux, Assistant Attorney General, for State of North Carolina.
Anthony Townsend, for Townsend, Anthony.
Edward W. Grannis, Jr., District Attorney, for State of North Carolina.


*37 ORDER

Upon consideration of the petition filed by Defendant on the 24th of October 2011 in this matter for a writ of certiorari to review the order of the Superior Court, Cumberland County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 8th of December 2011."
JACKSON, J. recused.